DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 03/09/2022. Claims 15-16 have been cancelled. 


Allowable Subject Matter
3.	Claims 1-14 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…an external connection apparatus that includes a second wireless communication unit which performs wireless communication with the first wireless communication unit, the external connection apparatus being removably attached to the image capture apparatus, wherein the first wireless communication unit is disposed at a location of the image capture apparatus toward an attachment surface of the image capture apparatus to which the external connection apparatus is attached, with respect to a photographing optical axis of the image capture apparatus, and wherein in a state in which the external connection apparatus is attached to the image capture apparatus, the first wireless communication unit and the second wireless communication unit are opposed to each other in a direction orthogonal to a direction of attaching the external connection 

6.  	Claims 2-12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 13, the prior art does not teach or fairly suggest “…a battery chamber that includes a wall that is formed of resin and is parallel to an image plane of the image sensor; and a wireless communication unit that is disposed at a location of the image capture apparatus toward an attachment surface of the image capture apparatus to which the external connection apparatus is attached, with respect to a photographing optical axis, such that the wireless communication unit is opposed to the wall of the battery chamber…” and used in combination with all of the other limitations of claim 13.

8. 	Regarding claim 14, the prior art does not teach or fairly suggest “…a rubber member that covers an opening formed in the rear cover from an outside of the rear cover; and a wireless communication unit that is disposed at a location of the image capture apparatus toward an attachment surface of the image capture apparatus to which the external connection apparatus is attached, with respect to a photographing optical axis inside the image capture apparatus, such that the wireless communication unit is opposed to the opening…” and used in combination with all of the other limitations of claim 14.. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        03/16/2022